Citation Nr: 0825903	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  08-02  029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Noncommissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
December 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied entitlement to service connection for 
bilateral hearing loss and tinnitus.  

The veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in June 2008.  A transcript 
of the hearing is of record.

By a July 2008 letter, the Board notified the veteran that 
his motion to have his appeal advanced on the docket had been 
granted pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  Resolving all doubt, the preponderance of the competent 
medical evidence shows a relationship between the current 
diagnosis of bilateral hearing loss and service.

2.  Resolving all doubt, the preponderance of the competent 
medical evidence shows a relationship between the current 
diagnosis of tinnitus and service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303 (2007).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The veteran's service connection claim for bilateral hearing 
loss and tinnitus have been considered with respect to VA's 
duties to notify and assist.  Given the favorable outcome 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See, Bernard v. Brown, 4 Vet. 
App. 384, 393.


Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  At his June 2008 hearing he testified 
that while he served with various artillery battalions he 
fired approximately 30 to 50  90-mm  rounds each day for 
several weeks at time approximately four times each year, and 
did not have hearing protection.  He also testified that his 
hearing loss and tinnitus began during service, but became 
worse following separation. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2007).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows present bilateral hearing loss and tinnitus 
disabilities.  The veteran's private physician noted in a 
November 2000 letter that the veteran should be excused from 
jury duty because he had tinnitus and high frequency hearing 
loss.  

A VA examination was conducted in July 2007.  The examiner 
noted moderately severe to severe sensorineural hearing loss 
3000-4000 Hz in the right ear, and moderate to profound 
sensorineural hearing loss 2000-4000 Hz in the left ear.  The 
examiner also noted that the veteran first reported tinnitus 
in 1978.  A private audiological report dated in June 2007 
notes an impression of severe high frequency sensorineural 
hearing loss and indicates constant tinnitus.  A June 2008 
private audiological opinion notes that the veteran has 
significant high frequency "noise induced" hearing loss in 
both ears and that his tinnitus was matched only in his left 
ear.

Following several attempts to locate the veteran's service 
medical records (SMRs), in May 2007 the RO made a formal 
finding that the veteran's SMRs are not available.  

Personnel records confirm that the veteran served in the 
armor artillery and that his most significant duty assignment 
was with the D Battery of the 34th Anti-Aircraft Gun 
Battalion in Fort Totten, New York.  Personnel records also 
show that the unit the veteran reported to had static 90-mm 
guns.  Based on these records and the veteran's credible 
testimony, the veteran's exposure to acoustic trauma in 
service is conceded.  

A VA audiological examination was conducted in July 2007.  
The veteran's claims file was reviewed and the examiner noted 
that the veteran's SMRs were not available.  The examiner 
noted the veteran's reported noise exposure in-service from 
90-mm guns.  She then opined that, due to lack of evidence, 
the veteran's hearing loss and tinnitus were not caused by, 
or a result of, acoustic trauma from military service.  

In a private audiology opinion dated in June 2008, the 
audiologist noted that the veteran served with the Army 
artillery and that he was exposed to significant noise 
levels, particularly in maneuvers utilizing 90-mm guns.  The 
audiologist opined that it is more than likely that the 
veteran's hearing loss as well as his tinnitus resulted from 
his active service with Army Artillery.  

The veteran has presented credible testimony of in-service 
noise exposure and experiencing hearing loss and tinnitus 
while performing active service.  He is competent to testify 
as to that which he can experience.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The private audiologist 
based her opinion on the veteran's statements about the type 
of noise exposure he experienced in service, which are 
consistent with the evidence of record.  The private 
audiologist and VA examiner's opinions are both competent and 
there appears to be no reason to value one over the other.  
Accordingly, the evidence is in equipoise and all doubt is 
resolved in the veteran's favor.  Service connection for 
bilateral hearing loss and tinnitus is warranted.  See 38 
U.S.C.A. § 5107(b).







ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to the rules and payment of monetary 
benefits.

Entitlement to service connection for tinnitus is granted, 
subject to the rules and payment of monetary benefits.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


